DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., data line sensing amplifiers) are not recited in the rejected claims 14, 16 and 21.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s arguments with regard to the independent claims 14, 16 and 21 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest “… the I/O data bus is coupled to pads of the memory chip …”because Kim’s data input/output transmission lines DQ-1 to DQ-n are only data transmission line between the integrated (IC) memory device 103 and a memory controller 101, and obviously not connected to pads of the memory chips; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, Kim’s does teach/suggest the pads (e.g. associated with P-1 to P-n in Fig. 1:[0046]) being connected accordingly (Fig. 1; [0038]-[0050]).

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Akin et al. (US Pub.: 2019/0005376) in view of Kang (US Patent 6,278,650) and Kim et al. (US Pub.: 2009/0154256). Hasegawa (US Pub.: 2001/0026483)

As per claim 1, Akin teaches/suggests a memory chip comprising: a memory bank (e.g. associated with memory bank with multiple parallel arrays: [0020]); an I/O data bus of the memory chip (e.g. associated data bus of the memory chip in Fig. 2); and sensing amplifier (e.g. associated with Fig. 2, ref. 38) configured to parallelly operating; and parallelly operated by the sense amplifier (Fig. 2; and [0010]-[0020]).
Akin does not teach the memory chip comprising: 
coupled to pads;
a first plurality of sensing amplifiers configured to output a first plurality of data to the I/O data bus, wherein the first plurality of sense amplifiers are data line sense amplifiers; and 
wherein a width of the I/O data bus is equal to a width of the first plurality of data outputted by the first plurality of sensing amplifiers.
Kang teaches/suggests a system comprising: coupled to pads (e.g. associated with pads that are not shown in Fig. 1: col. 2, ll. 26-50); a first plurality of sensing amplifiers (e.g. associated with data line sense amplifiers 50 in Fig. 1) configured to operating with the I/O data bus, wherein the first plurality of sense amplifiers are data line sense amplifiers (e.g. by combining the data line sense amplifiers 50 with Akin’s I/O data bus, the resulting combination of the references would further teaches/suggests the above claimed features); and operating with the first plurality of sensing amplifiers (e.g. associated with data line sense amplifier 50 in Fig. 1) (Fig. 1; and col. 2, ll. 26-50).
Kim teaches/suggests a system comprising: configured to output a first plurality of data (e.g. associated with data being outputted via DQ-1 to DQ-n in Fig. 1); and wherein a width of the I/O data bus is equal to a width of the first plurality of data outputted (e.g. associated with data being outputted via DQ-1 to DQ-n in Fig. 1) (Fig. 1; and [0038]-[0050]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Kang’s sense amplifier architecture and Kim’s parallel bus architecture into Akin’s memory chip for the benefit of maintaining the sensing efficiency of data line sense amplifier uniformly (Kang, col. 1, ll. 24-62) and reducing detrimental impact (Kim, [0047]) to obtain the invention as specified in claim 1.

As per claim 2, Akin, Kang and Kim teach/suggest all the claimed features of claim 1 above, where Akin, Kang and Kim further teach/suggest the memory chip further comprising a plurality of transceivers between the first plurality of sensing amplifiers and the I/O data bus, wherein the plurality of transceivers parallelly receive and transmit the first plurality of data from the first plurality of sensing amplifiers to the I/O data bus, or parallelly receive and transmit the first plurality of data from the I/O data bus to the first plurality of sensing amplifiers (Akin, Fig. 2; [0010]-[0020]; Kang, Fig. 1; col. 2, ll. 26-50; and Kim, Fig. 1-3; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory module parallelly.

As per claim 3, Akin, Kang and Kim teach/suggest all the claimed features of claim 1 above, where Akin, Kang and Kim further teach/suggest the memory chip further comprising a second plurality of sensing amplifiers between the memory bank and the first plurality of sensing amplifiers, wherein the second plurality of sensing amplifiers comprise M sensing amplifiers and are connected to bit lines of the memory chip, the first plurality of sensing amplifiers comprise N sensing amplifiers and are connected to data lines of the memory chip, both N and M are positive integers, and M is not less than N (Akin, Fig. 2; [0010]-[0020]; Kang, Fig. 1; col. 2, ll. 26-50; and Kim, Fig. 1; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 4, Akin, Kang and Kim teach/suggest all the claimed features of claim 3 above, where Akin, Kang and Kim further teach/suggest the memory chip comprising wherein the first plurality of sensing amplifiers parallelly output the first plurality of data to the plurality of transceivers or to the second plurality of sensing amplifiers (Akin, Fig. 2; [0010]-[0020]; Kang, Fig. 1; col. 2, ll. 26-50; and Kim, Fig. 1-3; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 5, Akin, Kang and Kim teach/suggest all the claimed features of claim 3 above, where Akin, Kang and Kim further teach/suggest the memory chip comprising wherein a portion of the second plurality of sensing amplifiers are selectively coupled to the first plurality of sensing amplifiers, and the portion of the second plurality of sensing amplifiers parallelly output the first plurality of data to the first plurality of sensing amplifiers or to the memory bank; wherein a number of sensing amplifiers in the portion of the second plurality of sensing amplifiers is equal to N (Akin, Fig. 2; [0010]-[0020]; Kang, Fig. 1; col. 2, ll. 26-50; and Kim, Fig. 1; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 6, Akin, Kang and Kim teach/suggest all the claimed features of claim 5 above, where Akin, Kang and Kim further teach/suggest the memory chip comprising wherein the portion of the second plurality of sensing amplifiers are selectively coupled to the first plurality of sensing amplifiers according to a control signal inputted to the memory chip (Akin, Fig. 2; [0010]-[0020]; Kang, Fig. 1; col. 2, ll. 26-50; and Kim, Fig. 1; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 7, Akin, Kang and Kim teach/suggest all the claimed features of claim 6 above, where Akin, Kang and Kim further teach/suggest the memory chip comprising wherein the control signal includes a plurality of signal bits which are configured to be stored in a register of the memory chip (Akin, Fig. 2; [0010]-[0020]; Kang, Fig. 1; col. 2, ll. 26-50; and Kim, Fig. 1; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 8, Akin, Kang and Kim teach/suggest all the claimed features of claim 6 above, where Akin, Kang and Kim further teach/suggest the memory chip further comprising a plurality of bit switches between the first plurality of sensing amplifiers and the second plurality of sensing amplifiers, wherein the plurality of bit switches electrically connect to the portion of the second plurality of sensing amplifiers and the first plurality of sensing amplifiers according to the control signal (Akin, Fig. 2; [0010]-[0020]; Kang, Fig. 1; col. 2, ll. 26-50; and Kim, Fig. 1; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 9, Akin teaches/suggests a memory chip comprising: a plurality of memory banks (e.g. associated with chip with memory banks with multiple parallel arrays: [0020]); an data lines (e.g. associated with corresponding data lines for the memory arrays); and sensing amplifier coupled to the data lines, wherein the sensing amplifier is corresponding to one of the plurality of memory banks, and is configured to parallelly operate with an I/O data bus; and the I/O data bus of the memory chip (e.g. associated with corresponding I/O data bus for the memory chip), operating with operations from the sensing amplifier (Fig. 2; and [0010]-[0020]).
Akin does not teach the memory chip comprising: 
a plurality set of data line sensing amplifiers, wherein each set of sensing amplifiers is operating accordingly and output a plurality of data to a bus; and 
being coupled to pads, wherein a width of the I/O data bus is equal to a sum of a width of the plurality of data of each set of sensing amplifiers.
Kang teaches/suggests a system comprising: a plurality set of data line sensing amplifiers (e.g. associated with data line sense amplifiers 50 in Fig. 1), wherein each set of sensing amplifiers is operating accordingly; and being coupled to pads (e.g. associated with pads that are not shown in Fig. 1: col. 2, ll. 26-50), operating with each set of sensing amplifiers (e.g. associated with the data line sense amplifier 50 in Fig. 1) (Fig. 1; and col. 2, ll. 26-50).
Kim teaches/suggests a system comprising: output a plurality of data (e.g. associated with data being outputted via DQ-1 to DQ-n in Fig. 1) to a bus; and wherein a width of the I/O data bus is equal to a sum of a width of the plurality of data (e.g. associated with data being outputted via DQ-1 to DQ-n in Fig. 1) of memory module (Fig. 1; and [0038]-[0050]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Kang’s sense amplifier architecture and Kim’s parallel bus architecture into Akin’s memory chip for the benefit of maintaining the sensing efficiency of data line sense amplifier uniformly (Kang, col. 1, ll. 24-62)  and reducing detrimental impact (Kim, [0047]) to obtain the invention as specified in claim 9.

As per claim 10, Akin, Kang and Kim teach/suggest all the claimed features of claim 9 above, where Akin, Kang and Kim further teach/suggest the memory chip comprising wherein: the plurality of memory banks comprise a first memory bank and a second memory bank; the plurality set of sensing amplifiers comprise a first set of sensing amplifiers coupled to the data lines and a second set of sensing amplifiers coupled to the data lines; the first set of sensing amplifiers are corresponding to the first memory bank and configured to parallelly output a first plurality of data, and the second set of sensing amplifiers are corresponding to the second memory bank and configured to parallelly output a second plurality of data; and the width of the I/O data bus is equal to the sum of the width of the first plurality of data and the width of the second plurality of data (Akin, Fig. 2; [0010]-[0020]; Kang, Fig. 1; col. 2, ll. 26-50; and Kim, Fig. 1; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features.

As per claim 11, Akin, Kang and Kim teach/suggest all the claimed features of claim 10 above, where Akin, Kang and Kim further teach/suggest the memory chip comprising wherein the width of the I/O data bus is N bits, the width of the first plurality of data is N/2 bits and the width of the second plurality of data is N/2 bits (Akin, Fig. 2; [0010]-[0020]; Kang, Fig. 1; col. 2, ll. 26-50; and Kim, Fig. 1; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features.

As per claim 12, Akin, Kang and Kim teach/suggest all the claimed features of claim 10 above, where Akin, Kang and Kim further teach/suggest the memory chip further comprising: bit lines; a third set of sensing amplifiers coupled to the bit lines and configured between the first memory bank and the first set of sensing amplifiers; and a fourth set of sensing amplifiers coupled to the bit lines and configured between the second memory bank and the second set of sensing amplifiers; wherein a portion of the third set of sensing amplifiers are selectively coupled to the first set of sensing amplifiers, and a number of sensing amplifiers in the portion of the third set of sensing amplifiers is equal to a number of sensing amplifiers in the first set of sensing amplifiers; wherein a portion of the fourth set of sensing amplifiers are selectively coupled to the second set of sensing amplifiers, and a number of sensing amplifiers in the portion of the fourth set of sensing amplifiers is equal to a number of sensing amplifiers in the second set of sensing amplifiers (Akin, Fig. 2; [0010]-[0020]; Kang, Fig. 1; col. 2, ll. 26-50; and Kim, Fig. 1; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features.

As per claim 13, Akin, Kang and Kim teach/suggest all the claimed features of claim 12 above, where Akin, Kang and Kim further teach/suggest the memory chip comprising wherein the portion of the third set of sensing amplifiers are selectively coupled to the first set of sensing amplifiers according to a control signal inputted to the memory chip, and the portion of the fourth set of sensing amplifiers are selectively coupled to the second set of sensing amplifiers according to the control signal (Akin, Fig. 2; [0010]-[0020]; Kang, Fig. 1; col. 2, ll. 26-50; and Kim, Fig. 1; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Akin et al. (US Pub.: 2019/0005376) in view of Kim et al. (US Pub.: 2009/0154256).

As per claim 14, Akin teaches/suggests a memory chip configured for a computing system with a system bus interface, the system bus interface comprising a read data bus and a write data bus, the memory chip comprising: a memory bank (e.g. associated with memory bank with multiple parallel arrays: [0020]); and an I/O data bus of the memory chip (e.g. associated corresponding I/O data bus for the memory chip) (Fig. 2; and [0010]-[0020]).
Akin does not teach the memory chip comprising: being coupled pads and configured to parallelly transmit a plurality of data through the pads, wherein a width of the I/O data bus is equal to a width of read data bus, and the width of the I/O data bus is equal to a width of write data bus.
Kim teaches/suggests a system comprising: being coupled pads (e.g. associated with P-1 to P-n in Fig. 1:[0046]) and configured to parallelly transmit a plurality of data (e.g. associated with data being parallelly transmit via DQ-1 to DQ-n in Fig. 1) through the pads (e.g. associated with P-1 to P-n in Fig. 1:[0046]), wherein a width of the I/O data bus is equal to a width of read data bus (e.g. associated with read operation via DQ-1 to DQ-n in Fig. 1), and the width of the I/O data bus is equal to a width of write data bus (e.g. associated with write operation via DQ-1 to DQ-n in Fig. 1) (Fig. 1; [0038]-[0050]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Kim’s parallel bus architecture into Akin’s memory chip for the benefit of reducing detrimental impact (Kim, [0047]) to obtain the invention as specified in claim 14.

As per claim 15, Akin and Kim teach/suggest all the claimed features of claim 14 above, where Akin and Kim further teach/suggest the memory chip further comprising a plurality of transceivers between the memory bank and the I/O data bus, wherein the plurality of transceivers receive and transmit the plurality of data from the I/O data bus to the memory bank, or receive and transmit the plurality of data from the memory bank to the I/O data bus (Akin, Fig. 2; [0010]-[0020]; and Kim, Fig. 1-3; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 16, Akin teaches/suggests a memory controller for a system which comprises a system bus interface and a memory chip, the system bus interface comprising a read data bus and a write data bus, the memory chip comprising an I/O data bus, the memory controller comprising: a control circuit (e.g. associated with Fig. 2, ref. 38) configured to couple to the system bus interface (e.g. associated with interface for data transferring with memory array); and being coupled to the control circuit (Fig. 2; and [0010]-[0020]). 
Akin does not teach the memory controller, wherein the I/O data bus is coupled to pads of the memory chip, comprising:
a physical layer circuit coupled accordingly and configured to parallelly receive a first plurality of data from the I/O data bus of the memory chip through the pads of the memory chip; 
wherein a width of the first plurality of data is equal to a width of the read data bus.
Kim teaches/suggests a system, wherein the I/O data bus is coupled to pads (e.g. associated with P-1 to P-n in Fig. 1:[0046]) of the memory chip, comprising: a physical layer circuit (e.g. associated with Fig. 1, ref. 101) coupled accordingly and configured to parallelly receive a first plurality of data from the I/O data bus of the memory chip (e.g. associated with read operation via DQ-1 to DQ-n in Fig. 1) through the pads (e.g. associated with P-1 to P-n in Fig. 1:[0046]) of the memory chip; and wherein a width of the first plurality of data is equal to a width of the read data bus (e.g. associated with read operation via DQ-1 to DQ-n in Fig. 1) (Fig. 1; and [0038]-[0050]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Kim’s parallel bus architecture into Akin’s memory chip for the benefit of reducing detrimental impact (Kim, [0047]) to obtain the invention as specified in claim 16.

As per claim 17, Akin and Kim teach/suggest all the claimed features of claim 16 above, where Akin and Kim further teach/suggest the memory controller comprising wherein the physical layer circuit is further configured to parallelly output a second plurality of data to the I/O data bus of the memory chip; wherein a width of the second plurality of data is equal to a width of the write data bus (Akin, Fig. 2; [0010]-[0020]; and Kim, Fig. 1-3; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 18, Akin and Kim teach/suggest all the claimed features of claim 17 above, where Akin and Kim further teach/suggest the memory controller comprising wherein the physical layer circuit comprises a plurality of transceivers configured to transmit the first plurality of data to the control circuit, and configured to transmit the second plurality of data to the memory chip (Akin, Fig. 2; [0010]-[0020]; and Kim, Fig. 1-3; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 19, Akin and Kim teach/suggest all the claimed features of claim 16 above, where Akin and Kim further teach/suggest the memory controller comprising wherein the control circuit is electrically connected to the physical layer circuit through a DFI bus (e.g. associated with interface for DDR interface) (Akin, Fig. 2; [0010]-[0020]; and Kim, Fig. 1-3; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 20, Akin and Kim teach/suggest all the claimed features of claim 19 above, where Akin and Kim further teach/suggest the memory controller comprising wherein a width of the DFI bus is selectively adjusted according to a control signal inputted to the physical layer circuit (Akin, Fig. 2; [0010]-[0020]; and Kim, Fig. 1-3; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 21, Akin teaches/suggests a memory system comprising: a system bus interface (e.g. associated with interface for data transferring with memory array); being coupled to the system bus interface; and a memory chip (e.g. associated with chip with memory bank with multiple parallel arrays: [0020]) with an I/O data bus (e.g. associated with input / output data bus for memory array for transferring data with the memory array), wherein he I/O data bus of the memory chip (e.g. associated corresponding I/O data bus for the memory chip); wherein the system bus interface comprises data bus (e.g. associated with data bus for data transferring with memory array) (Fig. 2; and [0010]-[0020]).
Akin does not teach the memory system comprising:
a memory controller coupled accordingly; and 
being coupled to the memory controller, being coupled to pads; 
comprises a read data bus and a write data bus, and a width of the I/O data bus is equal to a width of the read data bus, and the width of the I/O data bus is equal to a width of the write data bus.
Kim teaches/suggests a system comprising: a memory controller (Fig. 1, ref. 101) coupled accordingly; and being coupled to the memory controller (Fig. 1, ref. 101), being coupled to pads (e.g. associated with P-1 to P-n in Fig. 1:[0046]); comprises a read data bus and a write data bus (e.g. associated with read operation via DQ-1 to DQ-n in Fig. 1 for read and write operations), and a width of the I/O data bus is equal to a width of the read data bus (e.g. associated with read operation via DQ-1 to DQ-n in Fig. 1), and the width of the I/O data bus is equal to a width of the write data bus (e.g. associated with write operation via DQ-1 to DQ-n in Fig. 1) (Fig. 1; and [0038]-[0050]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Kim’s parallel bus architecture into Akin’s memory chip for the benefit of reducing detrimental impact (Kim, [0047]) to obtain the invention as specified in claim 21.

As per claim 22, Akin and Kim teach/suggest all the claimed features of claim 21 above, where Akin and Kim further teach/suggest the memory system comprising wherein the memory controller comprises a control circuit coupled to the system bus interface and a physical layer circuit coupled to the control circuit and the I/O data bus; wherein the physical layer circuit is configured to parallelly receive a first plurality of data from the I/O data bus of the memory chip, and is configured to parallelly receive a second plurality of data from the control circuit (Akin, Fig. 2; [0010]-[0020]; and Kim, Fig. 1-3; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 23, Akin and Kim teach/suggest all the claimed features of claim 22 above, where Akin and Kim further teach/suggest the memory system comprising wherein the physical layer circuit comprises a plurality of transceivers configured to transmit the first plurality of data to the control circuit, and configured to transmit the second plurality of data to the memory chip (Akin, Fig. 2; [0010]-[0020]; and Kim, Fig. 1-3; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 24, Akin and Kim teach/suggest all the claimed features of claim 21 above, where Akin and Kim further teach/suggest the memory system comprising wherein the widths of read data bus and write data bus are selectively adjusted according to a control signal inputted to the control circuit (Akin, Fig. 2; [0010]-[0020]; and Kim, Fig. 1-3; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

As per claim 25, Akin and Kim teach/suggest all the claimed features of claim 21 above, where Akin and Kim further teach/suggest the memory system comprising wherein the control circuit is electrically connected to the physical layer circuit through a DFI bus, and a width of the DFI bus is selectively adjusted according a control signal inputted to the physical layer circuit (Akin, Fig. 2; [0010]-[0020]; and Kim, Fig. 1-3; [0038]-[0050]), wherein it would have been obvious to one of ordinary skilled in the art that the combination of the references would further teach/suggest the above claimed features as data is properly transmitted and received with the memory banks having the memory arrays parallelly.

II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        August 02, 2022